Title: From James Madison to Jesse Torrey Jr., 30 January 1822
From: Madison, James
To: Torrey, Jesse Jr.


                
                    Sir
                    Montpr. Jany. 30. 1822.
                
                I have recd. your letter of the 15th. with a copy of “The Moral Instructor.” Neither Mrs. M. nor myself have recollections which called for your apology. If there had been occasion for one, that offered would be more than sufficient.
                I have looked eno’ into your little volume to be satisfied that both the original & selected parts contain information & instruction which may be useful not only to juvenile but most other readers. I must suggest for your consideration, however, whether, contrary to what you suppose, the labor of part of the community especially with the aids of machinery, may not be sufficient to provide the necessaries & plainest comforts of life for the whole, and consequently that the remaining part must either be supported in idleness, or employed in producing superfluities, from the sale of which they may derive their own necessaries and comforts. It may deserve consideration also whether, by classing among noxious luxuries, some articles of general, and it would seem, innocent use, prejudices may not be excited unfavorable to the reception & circulation of the book itself.
                Your plan of free libraries, to be spread thro’ the community, does credit to your benevolent zeal. The trial of them in behalf of apprentices, seems to have been justly approved, and to have had an encouraging success: As apprentices are generally found more together in particular spots, than youths of other descriptions, such a provision can the more easily & effectually be made for them. For the same reason these establishments may without difficulty be made accessible to others dwellg. in Towns who need them. In the Country, the difficulties will be greater or less as the population is more or less sparse. Where it is the most so, the best efforts may fail. It is not to be forgotten however that every day is multiplying situations in which the obstacles will not be insuperable, and which consequently invite the philanthropic attention of which you have given examples. A Tree of useful knowledge planted in every neighbourhood, would help to

make a paradise, as that of forbidden use occasioned the loss of one. And I wish you success in propagating the fruitful blessing. With friendly respects
                
                    J. M.
                
            